Citation Nr: 0525418	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  96-03 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for otitis media.

4.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her mother


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to September 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from August 1995 and October 1995 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office in Chicago, Illinois (RO).

In December 2002, the Board rendered a decision on the 
veteran's claims of entitlement to service connection for 
otitis media, bilateral hearing loss and tinnitus.  This 
Board decision was vacated.

The Board observes that in April 1995, the veteran filed 
claims of entitlement to service connection for a gall 
bladder condition and a cervical spine condition.  The Board 
also observes that in October 2002, the veteran asserted a 
claim of entitlement to service connection for a bilateral 
leg condition.  These issues have not been developed for 
appellate review and are not before the Board at this time.  
The issues of entitlement to service connection for a gall 
bladder condition, a cervical spine condition, and a 
bilateral leg condition are referred to the RO for 
appropriate disposition.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.




REMAND

The record reflects that in the veteran's substantive appeals 
(VA Forms 9), dated in January and March 1996, she requested 
a hearing before the Board at the VA Regional Office in St. 
Louis, Missouri on the issues of entitlement to service 
connection for bronchitis, otitis media, bilateral hearing 
loss, and tinnitus.  Such a hearing has not been afforded to 
the veteran.

To ensure full compliance with due process requirements, the 
case is remanded to the AMC for the following development:

The AMC should insure that the veteran's 
name is placed on the docket for a hearing 
before the Board at the St. Louis, 
Missouri, RO, according to the date of the 
request for such a hearing, and notify the 
veteran and her representative as to the 
time and place of the hearing.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

